Citation Nr: 1748899	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-28 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to an initial compensable rating from June 19, 2008 to April 5, 2010, and entitlement to a rating in excess of 10 percent from August 1, 2010 to August 12, 2016, for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to June 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or by a history of diastolic pressure predominantly 100 or more.

2.  For the initial rating period from June 19, 2008 to April 5, 2010 the Veteran's hypertensive heart disease has been manifested by a workload of greater than 5 METs (metabolic equivalent) but not greater than 7 METs resulting in hypertrophy or dilatation.

3.  For the period from August 1, 2010 to August 12, 2016, the Veteran's hypertensive heart disease has been manifested by a need for continuous medication, and by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or by evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7101 (2016).

2.  For the initial rating period from June 19, 2008 to April 5, 2010, the criteria for a 30 percent rating, but no higher for hypertensive heart disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7007 (2016).

3.  For the period from August 1, 2010 to August 12, 2016 the criteria for a 10 percent rating for hypertensive heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7007 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to notify and a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See December 2007 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran..."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service treatment and VA treatment records.  VA examinations were conducted in June 2008 and August 2016.  The VA examiners rendered appropriate diagnoses and evaluations consistent with the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria. The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Increased Rating Claims

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Hypertension 

The Veteran's service connected hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran was diagnosed with hypertension in service and was prescribed Lisinopril and Hydrochlorothiazide.  Blood pressure readings were taken many times in service with the Veteran's diastolic pressure rarely recorded as 100 or more.  

During a June 2008 VA examination the Veteran's blood pressure readings were 144/100, 133/83, 137/87 124/82, 126/78 and 114/73.  The Veteran reported taking Lisinopril and hydrochlorothiazide (HCT) for his blood pressure on a regular basis.  He denied angina pectoris, dyspnea, tachycardia, extra-systoles, or dizziness connected to his blood pressure.  

At a December 2010 follow up for the Veteran's myocardial infraction, the Veteran noted that he had a home blood pressure cuff and was recording systolic blood pressure readings around 110 and diastolic blood pressure readings in the 70s.  

At an August 2016 VA examination, the Veteran's blood pressures readings were 124/70, 125/75 and 123/78.  The examiner noted that the Veteran needed continuous medication for control of his blood pressure.  

An August 2016 medical report from the International Schedular Veterans Evaluation Services in Ramstein, Germany reported a blood pressure reading of 90/60.  There are no other blood pressure readings of record.

The Veteran's hypertension is currently evaluated as noncompensably disabling.  A 10 percent rating is for diastolic pressure that is predominantly 100 or more, or systolic pressure that is predominantly 160 or more.  A 10 percent rating is also warranted where there is a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.

Evidence of record clearly shows that the Veteran's systolic blood pressure, on examination and when clinically evaluated, is consistently below 160.  The Veteran's own observations when checking his blood pressure support this.  As to his diastolic blood pressure, only one blood pressure reading taking during the appeal period showed a diastolic blood pressure of 100 or more.  The remaining blood pressure readings, including the Veteran's own observations, when self-checking, show that his diastolic blood pressure has otherwise consistently been less than 100.  In short, the evidence shows that the Veteran's systolic blood pressure is predominately below 160, and his diastolic blood pressure is predominately below 100.

Although the Veteran has used blood pressure medication for a number of years, review of his blood pressure readings from service, before he was placed on medication, show that his diastolic blood pressure readings were never predominately 100 or more. 

The Board is aware of the holding in Jones v. Shinseki, 26 Vet. App. 56 (2012) concerning the general prohibition on considering the ameliorative effects of medication when evaluating the severity of a disability, but points out that in McCarroll v. McDonald, 28 Vet. App. 267, 273 (2016), the Court held that Diagnostic Code 7101 explicitly contemplates the ameliorative effects of medication, and that Jones is inapplicable. 

In sum, the Board finds that the Veteran's systolic blood pressure is predominately below 160, that his diastolic blood pressure is predominately below 100, and that his diastolic blood pressure has historically been below 100.  Consequently, the preponderance of the evidence is against assignment of a compensable rating for hypertension. 

The Board has considered whether staged ratings may be assigned for separate periods of time.  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's hypertension has not varied significantly during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart, 21 Vet. App. at 505.

Hypertensive Heart Disease 

The Veteran's hypertensive heart disease is rated according to criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code 7007.  Under Diagnostic Code 7007, a 10 percent rating is assigned when the disability results in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication is required.  A 30 percent rating is assigned when the disability resulting in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a veteran has had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2016).  

From June 19, 2008 to April 5, 2010

During a June 2008 VA examination, the Veteran was diagnosed by echocardiogram with incipient hypertensive heart disease evidenced by incipient dilatation of the left atrium and incipient diastolic functional disorder of the left ventricle.  The examiner diagnosed the Veteran with myocardial damage, and noted that the Veteran had a workload of 5.8 METs.  On April 5, 2010, the Veteran had a myocardial infarction.  There are no other records from this period.

The Board finds that the criteria for a 30 percent rating have been met.  In the June 2008 examination, the Veteran was diagnosed with cardiac hypertrophy and dilatation on an electrocardiogram.  The June 2008 examination, reports a workload of greater than 5 METs (5.8) but not greater than 7 METs.  The record does not show that the Veteran treated his condition with continuous medication.  As the evidence of record shows that the Veteran had a workload of greater than 5 METs but not greater than 7 METs resulting in cardiac hypertrophy the Veteran's hypertensive heart disease warrants a rating of 30 percent. 

The Board finds that the criteria for a 60 percent rating have not been met at any point during the initial rating period, as there are no findings of more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The Board also finds that the criteria for a 100 percent rating have not been met at any point during the initial rating period, as there are no findings of chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, and angina.

The evidence of records shows of workload greater than 5METs (5.8) but not greater than 7 METs resulting in cardiac hypertrophy or dilatation.  Thus a 30 percent rating, but no higher is warranted for the Veteran's service connected hypertensive heart disease for the period from June 19, 2008 to April 5, 2010. 

Period from August 1, 2010 to August 12, 2016

The Veteran was granted 100 percent evaluation from April 5, 2010 to July 31, 2010 for his myocardial infarction and for three months following his myocardial infarction.  An evaluation of 10 percent was assigned from August 1, 2010 to August 12, 2016.

In a December 2010 myocardial infarction follow-up, the Veteran reported that he exercised frequently without symptoms.  He also denied any exertional angina, dyspnea, nocturnal dyspnea, lower extremity edema, syncope, or palpitations.  The Veteran was instructed to continue taking his medication. 

During the August 2016 VA examination, the Veteran's left ventricular ejection fraction was 71 percent and his METS was 1-3 with overwhelming fatigue and chest pain with minimal exertion.  There is no additional evidence of record. 

From the period of August 1, 2010 to August 12, 2016 the evaluation of the Veteran's hypertensive heart disease was based on the Veteran's need for continuous medication.  The only evidence between August 2010 and the date of the Veteran's August 2016 examination indicated that the Veteran was no experiencing any angina, dyspnea or other cardiac symptoms.  Although there are no assessments of the METs during this period, the Board finds it probative that he was exercising without symptoms during this period.  The Board finds the evidence of record does not show a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope to warrant a rating of 30 percent.  

The Board finds that the criteria for a 60 percent rating have not been met at any point during this period, as there are no findings of more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The Board finds that the criteria for a 100 percent rating have not been met at any point during this period, as there are no findings of chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, and angina.

Thus, there is no basis in the record for an assignment of a rating greater than 10 percent for the Veteran's service connected hypertensive heart disease for the period from August 1, 2010 to August 12, 2016.  38 C.F.R. § 4.3.









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for hypertension is denied.

Entitlement to an initial evaluation of 30 percent, but no higher from June 19, 2008 to April 5, 2010 for hypertensive heart disease is granted.

Entitlement to a rating in excess of 10 percent from August 1, 2010 to August 12, 2016 for hypertensive heart disease is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


